


Exhibit 10.24
 
AMENDED AND RESTATED
 
CHANGE OF CONTROL EMPLOYMENT AGREEMENT
 
AGREEMENT by and between BorgWarner Inc., a Delaware corporation (the “Company”)
and ____________ (the “Executive”) dated as of the ___ day of _____________,
2009.
 
WHEREAS, the Board of Directors of the Company (the “Board”), has determined
that it is in the best interests of the Company and its stockholders to assure
that the Company will have the continued dedication of the Executive,
notwithstanding the possibility, threat or occurrence of a Change of Control (as
defined below) of the Company.  The Board believes it is imperative to diminish
the inevitable distraction of the Executive by virtue of the personal
uncertainties and risks created by a pending or threatened Change of Control and
to encourage the Executive’s full attention and dedication to the Company
currently and in the event of any threatened or pending Change of Control, and
to provide the Executive with compensation and benefits arrangements upon a
Change of Control which ensure that the compensation and benefits expectations
of the Executive will be satisfied and which are competitive with those of other
corporations.
 
[WHEREAS, because the Executive [has] [will obtain] intimate and valuable
knowledge and experience in the operation of the Company’s business, as well as
technical, financial, customer and other confidential information related to the
Company’s business, as a condition to the Company’s willingness to enter into
this Agreement, the Company has required that the Executive execute and deliver
the [Non-Compete Agreement] attached to this Agreement as Exhibit A (the
“Non-Compete”), pursuant to which Executive has agreed not to compete with the
Company or solicit the Company’s employees and customers during [the term of
this Agreement] [Executive’s employment with the Company] and during the  [one
year] [18 month] period following Executive’s termination of employment with the
Company.]
 
WHEREAS, the Company would not have entered into this Agreement but for
Executive’s execution of the Non-Compete and, accordingly, contemporaneous with
the execution of this Agreement, the Executive and the Company have entered into
the Non-Compete.
 
NOW, THEREFORE, IT IS HEREBY AGREED AS FOLLOWS:
 
1. Certain Definitions.  (a)  The “Effective Date” shall mean the first date
during the Change of Control Period (as defined in Section 1(b)) on which a
Change of Control (as defined in Section 2) occurs.  Anything in this Agreement
to the contrary notwithstanding, if (i) the Executive’s employment with the
Company is terminated by the Company, (ii) the Date of Termination is prior to
the date on which a Change of Control occurs, and (iii) it is reasonably
demonstrated by the Executive that such termination of employment (A) was at the
request of a third party that has taken steps reasonably calculated to effect a
Change of Control or (B) otherwise arose in connection with or anticipation of a
Change of Control, then for all purposes of this
 
2. Agreement the “Effective Date” shall mean the date immediately prior to such
Date of Termination.
 
(b) The “Change of Control Period” shall mean the period commencing on the date
hereof and ending on the third anniversary of the date hereof; provided,
however, that commencing on the date one year after the date hereof, and on each
annual anniversary of such date (such date and each annual anniversary thereof
shall be hereinafter referred to as the “Renewal Date”), unless previously
terminated, the Change of Control Period shall be automatically extended so as
to terminate three years from such Renewal Date, unless at least 60 days prior
to the Renewal Date the Company shall give notice to the Executive that the
Change of Control Period shall not be so extended.
 
3. Change of Control.  For the purpose of this Agreement, a “Change of Control”
shall mean:
 
(a) The acquisition by any individual, entity or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934, as amended
(the “Exchange Act”)) (a “Person”) of beneficial ownership (within the meaning
of Rule 13d-3 promulgated under the Exchange Act) of 20% or more of either (i)
the then outstanding shares of common stock of the Company (the “Outstanding
Company Common Stock”) or (ii) the

1

--------------------------------------------------------------------------------




combined voting power of the then outstanding voting securities of the Company
entitled to vote generally in the election of directors (the “Outstanding
Company Voting Securities”); provided, however, that for purposes of this
subsection (a), the following acquisitions shall not constitute a Change of
Control: (W) any acquisition directly from the Company, (X)  any acquisition by
the Company, (Y) any acquisition  by any employee benefit plan (or related
trust) sponsored or maintained by the Company or any entity controlled by the
Company, (Z) any acquisition pursuant to a transaction which complies with
clauses (i), (ii) and (iii) of subsection (c) of this Section 2;
 
(b) Individuals who, as of the date hereof, constitute the Board (the “Incumbent
Board”) cease for any reason to constitute at least a majority of the Board;
provided, however, that any individual becoming a director subsequent to the
date hereof whose election, or nomination for election by the Company’s
stockholders, was approved by a vote of at least a majority of the directors
then comprising the Incumbent Board shall be considered as though such
individual were a member of the Incumbent Board, but excluding, for this
purpose, any such individual whose initial assumption of office occurs as a
result of an actual or threatened election contest with respect to the election
or removal of directors or other actual or threatened solicitation of proxies or
consents by or on behalf of a Person other than the Board;
 
(c) Consummation by the Company of a reorganization, statutory share exchange,
merger or consolidation or similar transaction involving the Company or any of
its subsidiaries or sale or other disposition of all or substantially all of the
assets of the Company or the acquisition of assets or stock of another entity by
the Company or any of its subsidiaries (each of the foregoing, a “Business
Combination”), in each case, unless, following such Business Combination, (i)
all or substantially all of the individuals and entities that were the
beneficial owners, respectively, of the Outstanding Company Common Stock and
Outstanding Company Voting Securities immediately prior to such Business
Combination beneficially own, directly or indirectly, more than 60% of,
 
(d) respectively, the then outstanding shares of common stock (or, for a
non-corporate entity, equivalent securities) and the combined voting power of
the then outstanding voting securities entitled to vote generally in the
election of directors (or, for a non-corporate entity, equivalent governing
body), as the case may be, of the entity resulting from such
Business  Combination (including, without limitation, an entity which as a
result of such transaction owns the Company or all or substantially all of the
Company’s assets either directly or through one or more subsidiaries) in
substantially the same proportions as their ownership, immediately prior to such
Business Combination of the Outstanding Company Common Stock and Outstanding
Company Voting Securities, as the case may be, (ii) no Person (excluding any
corporation resulting from such Business Combination or any employee benefit
plan (or related trust) of the Company or such corporation resulting from such
Business Combination) beneficially owns, directly or indirectly, 20% or more of,
respectively, the then outstanding shares of common stock (or, for a
non-corporate entity, equivalent securities) of the entity resulting from such
Business Combination or the combined voting power of the then outstanding voting
securities of such entity except to the extent that such  ownership existed
prior to the Business Combination and (iii) at least a majority of the members
of the board of directors (or, for a non-corporate entity, equivalent governing
body) of the entity resulting from such Business Combination were members of the
Incumbent Board at the time of the execution of the initial agreement, or of the
action of the Board, providing for such Business Combination; or
 
(e) Approval by the stockholders of the Company of a complete liquidation or
dissolution of the Company.
 
4. Employment Period.  The Company hereby agrees to continue the Executive in
its employ, and the Executive hereby agrees to remain in the employ of the
Company subject to the terms and conditions of this Agreement, for the period
commencing on the Effective Date and ending on the second anniversary of such
date (the “Employment Period”).  The Employment Period shall terminate upon the
Executive’s termination of employment for any reason.
 
5. Terms of Employment.  (a)  Position and Duties.  (i)  During the Employment
Period, (A) the Executive’s position (including status, offices, titles and
reporting requirements), authority, duties and responsibilities shall be at
least commensurate in all material respects with the most significant of those
held, exercised and assigned to the Executive at any time during the 120-day
period immediately preceding the Effective Date and (B) the Executive’s services
shall be performed at the location where the Executive was employed immediately
preceding the Effective Date or any office or location less than 35 miles from
such location.
 
(ii) During the Employment Period, and excluding any periods of vacation and
sick leave to which the Executive is entitled, the Executive agrees to devote
reasonable attention and time during normal

2

--------------------------------------------------------------------------------




business hours to the business and affairs of the Company and, to the extent
necessary to discharge the responsibilities assigned to the Executive hereunder,
to use the Executive’s reasonable best efforts to perform faithfully and
efficiently such responsibilities.  During the Employment Period it shall not be
a violation of this Agreement for the Executive to (A) serve on corporate, civic
or charitable boards or committees, (B) deliver lectures, fulfill speaking
engagements or teach at educational institutions and (C) manage personal
investments, so long as such activities do not significantly interfere with the
performance of the
 
(iii) Executive’s responsibilities as an employee of the Company in accordance
with this Agreement.  It is expressly understood and agreed that to the extent
that any such activities have been conducted by the Executive prior to the
Effective Date, the continued conduct of such activities (or the conduct of
activities similar in nature and scope thereto) subsequent to the Effective Date
shall not thereafter be deemed to interfere with the performance of the
Executive’s responsibilities to the Company.
(b) Compensation.  (i)  Base Salary.  During the Employment Period, the
Executive shall receive an annual base salary (“Annual Base Salary”), which
shall be paid at an annual rate, at least equal to twelve times the highest
monthly base salary paid or payable, including any base salary which has been
earned but deferred, to the Executive by the Company and its affiliated
companies in respect of the twelve-month period immediately preceding the month
in which the Effective Date occurs.  The Annual Base Salary shall be paid at
such intervals as the Company pays executive salaries generally.  During the
Employment Period, the Annual Base Salary shall be reviewed no more than 12
months after the last salary increase awarded to the Executive prior to the
Effective Date and thereafter at least annually.  Any increase in Annual Base
Salary shall not serve to limit or reduce any other obligation to the Executive
under this Agreement.  Annual Base Salary shall not be reduced after any such
increase and the term Annual Base Salary as utilized in this Agreement shall
refer to Annual Base Salary as so increased.  As used in this Agreement, the
term “affiliated companies” shall include any company controlled by, controlling
or under common control with the Company.
 
(ii) Annual Bonus.  In addition to Annual Base Salary, the Executive shall be
awarded, for each fiscal year ending during the Employment Period, an annual
bonus (the “Annual Bonus”) in cash at least equal to the Executive’s average of
the bonuses paid or payable under the Company’s Management Incentive Bonus Plan,
or any comparable annual bonus under any predecessor or successor plan, in
respect of the last three full fiscal years prior to the Effective Date (or, if
the Executive was first employed by the Company after the beginning of the
earliest of such three fiscal years, the average of the bonuses paid or payable
under such plan(s) in respect of the fiscal years ending before the Effective
Date during which the Executive was employed by the Company, with such bonus
being annualized with respect to any such fiscal year if the Executive was not
employed by the Company for the whole of such fiscal year) (the “Recent Average
Bonus”).  If the Executive has not been eligible to earn such a bonus for any
period prior to the Effective Date, the “Recent Annual Bonus” shall mean the
Executive’s target annual bonus for the year in which the Effective Date
occurs.  Each such Annual Bonus shall be paid no later than two and a half
months after the end of the fiscal year for which the Annual Bonus is awarded,
unless the Executive shall elect to defer the receipt of such Annual Bonus
pursuant to an arrangement that meets the requirements of Section 409A of the
Internal Revenue Code of 1986, as amended (the “Code”).
 
(iii) Incentive, Savings and Retirement Plans.  During the Employment Period,
the Executive shall be entitled to participate in all incentive, savings and
retirement plans, practices, policies and programs applicable generally to other
peer executives of the Company and its affiliated companies, but in no event
shall such plans, practices, policies and programs provide the Executive with
incentive opportunities (measured with respect to both regular and special
incentive opportunities, to the extent,
 
(iv) if any, that such distinction is applicable), savings opportunities and
retirement benefit opportunities, in each case, less favorable, in the
aggregate, than the most favorable of those provided by the Company and its
affiliated companies for the Executive under such plans, practices, policies and
programs as in effect at any time during the 120-day period immediately
preceding the Effective Date or if more favorable to the Executive, those
provided generally at any time after the Effective Date to other peer executives
of the Company and its affiliated companies.
 
(v) Welfare Benefit Plans.  During the Employment Period, the Executive and/or
the Executive’s family, as the case may be, shall be eligible for participation
in and shall receive all benefits under welfare benefit plans, practices,
policies and programs provided by the Company and its affiliated companies
(including, without limitation, medical, prescription, dental, disability,
salary continuance, employee life, group life, accidental death and travel
accident insurance plans and programs) (“Company Welfare Benefit Plans”) to the
extent applicable generally to other peer executives of the Company and its
affiliated companies, but  if the

3

--------------------------------------------------------------------------------




Company Welfare Benefit Plans provide the Executive with benefits which are less
favorable, in the aggregate, than the most favorable of such plans, practices,
policies and programs in effect for the Executive at any time during the 120-day
period immediately preceding the Effective Date (the “Former Company Welfare
Benefit Plans”), the Company shall provide the Executive with supplemental
arrangements (such as individual insurance coverage purchased by the Company for
the Executive) such that the Company Welfare Benefit Plans together with such
supplemental arrangements provide the Executive with benefits which are at least
as favorable, in the aggregate, as those provided by the Former Company Welfare
Benefit Plans.
 
(vi) Expenses.  During the Employment Period, the Executive shall be entitled to
receive prompt reimbursement for all reasonable expenses incurred by the
Executive in accordance with the most favorable policies, practices and
procedures of the Company and its affiliated companies in effect for the
Executive at any time during the 120-day period immediately preceding the
Effective Date or, if more favorable to the Executive, as in effect generally at
any time thereafter with respect to other peer executives of the Company and its
affiliated companies.
 
(vii) Fringe Benefits.  During the Employment Period, the Executive shall be
entitled to fringe benefits, including, without limitation, tax and financial
planning services, payment of club dues, and, if applicable, use of an
automobile and payment of related expenses, in accordance with the most
favorable plans, practices, programs and policies of the Company and its
affiliated companies in effect for the Executive at any time during the 120-day
period immediately preceding the Effective Date or, if more favorable to the
Executive, as in effect generally at any time thereafter with respect to other
peer executives of the Company and its affiliated companies; provided, that such
fringe benefits may be provided in cash or in kind, so long as the after-tax
benefits to the Executive of such fringe benefits are not diminished in the
aggregate.
 
(viii) Office and Support Staff.  During the Employment Period, the Executive
shall be entitled to an office or offices of a size and with furnishings and
other appointments, and to personal secretarial and other assistance, at least
equal to the most favorable of the foregoing provided to the Executive by the
Company and its affiliated companies at any time during the 120-day period
immediately preceding the
 
(ix) Effective Date or, if more favorable to the Executive, as provided
generally at any time thereafter with respect to other peer executives of the
Company and its affiliated companies.
 
(x) Vacation.  During the Employment Period, the Executive shall be entitled to
paid vacation as well as paid days off for the period between Christmas and
January 1, in each case in accordance with the most favorable plans, policies,
programs and practices of the Company and its affiliated companies as in effect
for the Executive at any time during the 365-day period immediately preceding
the Effective Date or, if more favorable to the Executive, as in effect
generally at any time thereafter with respect to other peer executives of the
Company and its affiliated companies.
 
6. Termination of Employment.  (a)  Death or Disability.  The Executive’s
employment shall terminate automatically upon the Executive’s death during the
Employment Period.  If the Company determines in good faith that the Disability
of the Executive has occurred during the Employment Period (pursuant to the
definition of Disability set forth below), it may give to the Executive written
notice in accordance with Section 12(b) of this Agreement of its intention to
terminate the Executive’s employment.  In such event, the Executive’s employment
with the Company shall terminate effective on the 30th day after receipt of such
notice by the Executive (the “Disability Effective Date”), provided that, within
the 30 days after such receipt, the Executive shall not have returned to
full-time performance of the Executive’s duties.  For purposes of this
Agreement, “Disability” shall mean the absence of the Executive from the
Executive’s duties with the Company on a full-time basis for 180 consecutive
business days (or for 180 business days in any consecutive 365 days) as a result
of incapacity due to mental or physical illness which is determined to be total
and permanent by a physician selected by the Company or its insurers and
acceptable to the Executive or the Executive’s legal representative.
 
(b) Cause.  The Company may terminate the Executive’s employment during the
Employment Period with or without Cause.  For purposes of this Agreement,
“Cause” shall mean:
 
(i) the willful and continued failure of the Executive to perform substantially
the Executive’s duties with the Company or one of its affiliates (other than any
such failure resulting from incapacity due to physical or mental illness or
following the Executive’s delivery of a Notice of Termination for Good Reason),
after a written demand for substantial performance is delivered to the Executive
by the Board or the Chief Executive

4

--------------------------------------------------------------------------------




Officer of the Company which specifically identifies the manner in which the
Board or Chief Executive Officer of the Company believes that the Executive has
not substantially performed the Executive’s duties, or
 
(ii) the willful engaging by the Executive in illegal conduct or gross
misconduct which is materially and demonstrably injurious to the Company.
 
For purposes of this provision, no act or failure to act, on the part of the
Executive, shall be considered “willful” unless it is done, or omitted to be
done, by the Executive in bad faith or without reasonable belief that the
 
Executive’s action or omission was in the best interests of the Company.  Any
act, or failure to act, based upon authority given pursuant to a resolution duly
adopted by the Board, or if the Company is not the ultimate parent entity and is
not publicly-traded, the board of directors (or, for a non-corporate entity,
equivalent governing body) of the ultimate parent of the Company (the
“Applicable Board”)or upon the instructions of the Chief Executive Officer of
the Company or a senior officer of the Company or based upon the advice of
counsel for the Company shall be conclusively presumed to be done, or omitted to
be done, by the Executive in good faith and in the best interests of the
Company.  The cessation of employment of the Executive shall not be deemed to be
for Cause unless and until there shall have been delivered to the Executive a
copy of a resolution duly adopted by the affirmative vote of not less than
three-quarters of the entire membership of the Applicable Board (excluding the
Executive if the Executive is a member of the Applicable Board) at a meeting of
the Applicable Board called and held for such purpose (after reasonable notice
is provided to the Executive and the Executive is given an opportunity, together
with counsel for the Executive, to be heard before the Applicable Board),
finding that, in the good faith opinion of the Applicable Board, the Executive
is guilty of the conduct described in subparagraph (i) or (ii) above, and
specifying the particulars thereof in detail.
(c) Good Reason.  The Executive’s employment may be terminated by the Executive
for Good Reason or by the Executive voluntarily without Good Reason.  For
purposes of this Agreement, “Good Reason” shall mean:
 
(i) the assignment to the Executive of any duties inconsistent in any respect
with the Executive’s position (including status, offices, titles and reporting
requirements), authority, duties or responsibilities as contemplated by Section
4(a) of this Agreement, or any other diminution in such position, authority,
duties or responsibilities (whether or not occurring solely as a result of the
Company’s ceasing to be a publicly traded entity), excluding for this purpose an
isolated, insubstantial and inadvertent action not taken in bad faith and which
is remedied by the Company promptly after receipt of notice thereof given by the
Executive;
 
(ii) any failure by the Company to comply with any of the provisions of Section
4(b) of this Agreement,  other than an isolated, insubstantial and inadvertent
failure not occurring in bad faith and which is remedied by the Company promptly
after receipt of notice thereof given by the Executive;
 
(iii) the Company’s requiring the Executive to be based at any office or
location other than as provided in Section 4(a)(i)(B) hereof or the Company’s
requiring the Executive to travel on Company business to a substantially greater
extent than required immediately prior to the Effective Date;
 
(iv) any purported termination by the Company of the Executive’s employment
otherwise than as expressly permitted by this Agreement; or
 
(v) any failure by the Company to comply with and satisfy Section 11(c) of this
Agreement.
 
For purposes of this Section 5(c), any good faith determination of “Good Reason”
made by the Executive shall be conclusive.
 
(d) Incapacity.  The Executive’s mental or physical incapacity following the
occurrence of an event described above in clauses (i) through (v) of Section
5(c) shall not affect the Executive’s ability to terminate employment for Good
Reason and the Executive’s death following delivery of a Notice of Termination
for Good Reason shall not affect the entitlement of the estate of the Executive
to severance payments or benefits provided hereunder upon a termination of
employment for Good Reason.
 
(e) Notice of Termination.  Any termination of employment by the Company for
Cause, or by the Executive for Good Reason, shall be communicated by Notice of
Termination to the other party hereto given in accordance with Section 12(b) of
this Agreement.  For purposes of this Agreement, a “Notice of Termination” means

5

--------------------------------------------------------------------------------




a written notice which (i) indicates the specific termination provision in this
Agreement relied upon, (ii) to the extent applicable, sets forth in reasonable
detail the facts and circumstances claimed to provide a basis for termination of
the Executive’s employment under the provision so indicated and (iii) if the
Date of Termination (as defined below) is other than the date of receipt of such
notice, specifies the Date of Termination (which date shall be not more than
thirty days after the giving of such notice).  The failure by the Executive or
the Company to set forth in the Notice of Termination any fact or circumstance
which contributes to a showing of Good Reason or Cause shall not waive any right
of the Executive or the Company, respectively, hereunder or preclude the
Executive or the Company, respectively, from asserting such fact or circumstance
in enforcing the Executive’s or the Company’s rights hereunder.
 
(f) Date of Termination.  “Date of Termination” means (i) if the Executive’s
employment is terminated by the Company for Cause, or by the Executive for Good
Reason, the date of receipt of the Notice of Termination or any later date
specified therein, as the case may be, (ii) if the Executive’s employment is
terminated by the Company other than  for Cause or Disability, the date on which
the Company notifies the Executive of such termination, (iii) if the Executive
resigns without Good Reason, the date on which the Executive notifies the
Company of such termination and (iv) if the Executive’s employment is terminated
by reason of death or Disability, the date of death of the Executive or the
Disability Effective Date, as the case may be.  Notwithstanding the foregoing,
in no event shall the Date of Termination occur until the Executive experiences
a “separation from service” within the meaning of Section 409A of the Code, and
notwithstanding anything contained herein to the contrary, the date on which
such separation from service takes place shall be the “Date of Termination.”
 
7. Obligations of the Company upon Termination.  (a)  Good Reason; Other Than
for Cause, Death or Disability.  If, during the Employment Period, the Company
shall terminate the Executive’s employment other than for Cause, Death or
Disability or the Executive shall terminate employment for Good Reason:
 
(a). the Company shall pay to the Executive in a lump sum in cash within 30 days
after the Date of Termination the aggregate of the following amounts:
 
(A) the sum of (1) the Executive’s Annual Base Salary through the Date of
Termination to the extent not theretofore paid, (2) the Executive’s business
expenses that are reimbursable pursuant to Section 4(b)(v) but have not been
reimbursed by the Company as of the Date of Termination; (3) the Executive’s
Annual Bonus for the fiscal year immediately preceding the fiscal year in which
the Date of Termination occurs, if such bonus has been determined but not paid
as of the Date of Termination; (4) any accrued vacation pay to the extent not
theretofore paid (the sum of the amounts described in subclauses (1), (2), (3)
and (4), the “Accrued Obligations”) and (5) an amount equal to the product of
(x) the Recent Average Bonus and (y) a fraction, the numerator of which is the
number of days in the current fiscal year through the Date of Termination, and
the denominator of which is 365 (the “Pro Rata Bonus”); provided, that
notwithstanding the foregoing, if the Executive has made an irrevocable election
under any deferred compensation arrangement subject to Section 409A of the Code
to defer any portion of the Annual Base Salary or the Annual Bonus described in
clauses (1) or (3) above, then for all purposes of this Section 6 (including,
without limitation, Sections 6(b) through 6(d)), such deferral election, and the
terms of the applicable arrangement shall apply to the same portion of the
amount described in such clause (1) or clause (3), and such portion shall not be
considered as part of the “Accrued Obligations” but shall instead be an “Other
Benefit” (as defined below); and
 
(B) the amount equal to the product of (1) [two] [three] and (2) the sum of (x)
the Executive’s Annual Base Salary and (y) the Recent Average Bonus; and
 
(C) an amount equal to the product of (1) [two] [three] and (2) the sum of (a)
the Company Retirement Contributions (as defined in the BorgWarner Inc.
Retirement Savings Plan (“RSP”)) that would have been made under the RSP for the
first Plan Year (as defined in the RSP) ending after the Date of Termination if
there had been no Limitations (as defined below) on such Company Retirement
Contributions and (b) an amount equal to the Company Matching Contributions (as
defined in the RSP) that would have been made under the RSP in the first Plan
Year after the Date of Termination if there had been no Limitations on such
Company Matching Contributions, and assuming for these purposes that the
Executive had elected to defer the maximum amount of Compensation (as defined in
the RSP) permitted by the RSP (without regard to any Limitations on such
deferral), and assuming for purposes of calculating the amounts in clauses (a)
and (b) that the Executive had remained employed by the Company through the end
of such Plan Year with compensation equal to that required by Section 4(b)(i)
and Section 4(b)(ii) of this Agreement (“Limitations” meaning limitations
contained in the

6

--------------------------------------------------------------------------------




RSP, the Employee Retirement Income Security Act (“ERISA”) or the Code
(including without limitation the $150,000 cap on Compensation);
 
D) for [two] [three] years following the Date of Termination (the “Benefits
Period”), the Company shall provide the Executive and his eligible dependents
with medical and dental insurance coverage (the “Health Care Benefits”) and life
insurance benefits no less favorable to those which the Executive and his spouse
and eligible dependents were receiving immediately prior to the Date of
Termination or, if more favorable to such persons, as in effect generally at any
time thereafter with respect to other peer executives of the Company and the
Affiliated Companies; provided, however, that the Health Care Benefits shall be
provided during the Benefits Period in such a manner that such benefits are
excluded from the Executive’s income for federal income tax purposes; provided,
further, however, that if the Executive becomes re-employed with another
employer and is eligible to receive health care benefits under another
employer-provided plan, the health care benefits provided hereunder shall be
secondary to those provided under such other plan during such applicable period
of eligibility.  The receipt of the Health Care Benefits shall be conditioned
upon the Executive continuing to pay the Applicable COBRA Premium with respect
to the level of coverage that the Executive has elected for the Executive and
the Executive’s spouse and eligible dependents (e.g., single, single plus one,
or family).  During the portion of the Benefits Period in which the Executive
and his eligible dependents continue to receive coverage under the Company’s
Health Care Benefits plans, the Company shall pay to the Executive a monthly
amount equal to the Applicable COBRA Premium in respect of the maximum level of
coverage that the Executive could have elected to receive for the Executive and
the Executive’s spouse and eligible dependents if the Executive were still an
employee of the Company during the Benefits Period (e.g., single, single plus
one, or family) regardless of what level of coverage is actually elected, which
payment shall be paid in advance on the first payroll day of each month,
commencing with the month immediately following the Executive’s Date of
Termination.  The Company shall use its reasonable best efforts to ensure that,
following the end of the Benefit Period, the Executive and the Executive’s
spouse and eligible dependents shall be eligible to elect continued health
coverage pursuant to Section 4980B of the Code or other applicable law (“COBRA
Coverage”), as if the Executive’s employment with the Company had terminated as
of the end of such period.  For purposes of determining eligibility (but not the
time of commencement of benefits) of the Executive for retiree welfare benefits
pursuant to the Company’s retiree welfare benefit plans, if any, the Executive
shall be considered to have remained employed until the end of the Benefit
Period and to have retired on the last day of such period. For purposes of this
Provision, “Applicable COBRA Premium” means the monthly premium in effect from
time to time for coverage provided to former employees under Section 4980B of
the Code and the regulations thereunder with respect to a particular level of
coverage (e.g., single, single plus one, or family).
(ii) the Company shall, at its sole expense as incurred, provide the Executive
with outplacement services the scope and provider of which shall be selected by
the Executive in the Executive’s sole discretion, but the cost
 
(iii) thereof shall not exceed $40,000; provided, further, that such
outplacement benefits shall end not later than the last day of the second
calendar year that begins after the Date of Termination; and
 
(iv) except as otherwise set forth in the last sentence of Section 7, to the
extent not theretofore paid or provided, the Company shall timely pay or provide
to the Executive any other amounts or benefits required to be paid or provided
or which the Executive is eligible to receive under any plan, program, policy or
practice or contract or agreement of the Company and its affiliated companies
(such other amounts and benefits shall be hereinafter referred to as the “Other
Benefits”) in accordance with the terms of the underlying plans or agreements.
 
Notwithstanding the foregoing provisions of Section 6(a)(i) and Section
6(a)(ii), in the event that the Executive is a “specified employee” within the
meaning of Section 409A of the Code (as determined in accordance with the
methodology established by the Company as in effect on the Date of Termination)
(a “Specified Employee”), amounts that constitute “nonqualified deferred
compensation” within the meaning of Section 409A of the Code that would
otherwise be payable and benefits that would otherwise be provided under Section
6(a)(i) or Section 6(a)(ii) during the six-month period immediately following
the Date of Termination (other than the Accrued Obligations) shall instead be
paid, with interest on any delayed payment at the applicable federal rate
provided for in Section 7872(f)(2)(A) of the Code (“Interest”) determined as of
the Date of Termination, or provided on the first business day after the date
that is six months following the Executive’s Date of Termination (the “Delayed
Payment Date”);
 

7

--------------------------------------------------------------------------------




(b) Death.   If the Executive’s employment is terminated by reason of the
Executive’s death during the Employment Period, the Company shall provide the
Executive’s estate or beneficiaries with the Accrued Obligations and the Pro
Rata Bonus and the timely payment or delivery of the Other Benefits, and shall
have no other severance obligations under this Agreement.  The Accrued
Obligations (subject to the proviso set forth in Section 6(a)(1)(A) to the
extent applicable) and the Pro Rata Bonus shall be paid to the Executive’s
estate or beneficiary, as applicable, in a lump sum in cash within 30 days of
the Date of Termination.  With respect to the provision of the Other Benefits,
the term “Other Benefits” as utilized in this Section 6(b) shall include,
without limitation, and the Executive’s estate and/or beneficiaries shall be
entitled to receive, benefits (either pursuant to a plan, program, practice or
policy or an individual arrangement) at least equal to the most favorable
benefits provided by the Company and the affiliated companies to the estates and
beneficiaries of peer executives of the Company and such affiliated companies
under such plans, programs, practices and policies relating to death benefits,
if any, as in effect with respect to other peer executives and their
beneficiaries at any time during the 120-day period immediately preceding the
Effective Date or, if more favorable to the Executive’s estate and/or the
Executive’s beneficiaries, as in effect on the date of the Executive’s death
with respect to other peer executives of the Company and its affiliated
companies and their beneficiaries.
 
(c) Disability.   If the Executive’s employment is terminated by reason of the
Executive’s Disability during the Employment Period, the Company shall provide
the Executive with the Accrued Obligations and Pro Rata Bonus and the timely
payment or delivery of the Other Benefits in accordance with the terms of the
underlying plans or agreements, and shall have no other severance obligations
under this Agreement.  The Accrued Obligations (subject to the proviso set forth
in Section 6(a)(1)(A) to the extent applicable) and the Pro Rata Bonus shall be
paid to the Executive in a lump sum in cash within 30 days of the Date of
Termination, provided, that in the event that the Executive is a Specified
Employee, the Pro Rata Bonus shall be paid, with Interest, to the Executive on
the Delayed Payment Date.  With respect to the provision of the Other Benefits,
the term “Other Benefits” as utilized in this Section 6(c) shall include, and
the Executive shall be entitled after the Disability Effective Date to receive,
disability and other benefits (either pursuant to a plan, program, practice or
policy or an individual arrangement) at least equal to the most favorable of
those generally provided by the Company and the affiliated companies to disabled
executives and/or their families in accordance with such plans, programs,
practices and policies relating to disability, if any, as in effect generally
with respect to other peer executives and their families at any time during the
120-day period immediately preceding the Effective Date or, if more favorable to
the Executive and/or the Executive’s family, as in effect at any time thereafter
generally with respect to other peer executives of the Company and the
affiliated companies and their families.
 
(d) Cause; Other than for Good Reason.   If the Executive’s employment is
terminated for Cause during the Employment Period, the Company shall provide the
Executive with the Executive’s Annual Base Salary (subject to the proviso set
forth in Section 6(a)(1)(A) to the extent applicable) through the Date of
Termination, and the timely payment or delivery of the Other Benefits, and shall
have no other severance obligations under this Agreement.  If the Executive
voluntarily terminates employment during the Employment Period, excluding a
termination for Good Reason, the Company shall provide to the Executive the
Accrued Obligations and the Pro Rata Bonus and the timely payment or delivery of
the Other Benefits and shall have no other severance obligations under this
Agreement.  In such case, all the Accrued Obligations (subject to the proviso
set forth in Section 6(a)(1)(A) to the extent applicable) and the Pro Rata Bonus
shall be paid to the Executive in a lump sum in cash within 30 days of the Date
of Termination, provided, that in the event that the Executive is a Specified
Employee, the Pro Rata Bonus shall be paid, with Interest, to the Executive on
the Delayed Payment Date.
 
9. Non-exclusivity of Rights.  Nothing in this Agreement shall prevent or limit
the Executive’s continuing or future participation in any plan, program, policy
or practice provided by the Company or any of its affiliated companies and for
which the Executive may qualify, nor, subject to Section 12(f), shall anything
herein limit or otherwise affect such rights as the Executive may have under any
other contract or agreement with the Company or any of its affiliated
companies.  Amounts which are vested benefits or which the Executive is
otherwise entitled to receive under any plan, policy, practice or program of or
any contract or agreement with the Company or any of its affiliated companies at
or subsequent to the Date of Termination shall be payable in accordance with
such plan, policy, practice or program or contract or agreement except as
explicitly modified by this Agreement.  Without limiting the generality of the
foregoing, the Executive’s resignation under this Agreement with or without Good
Reason, shall in no way affect the Executive’s ability to terminate employment
by reason of the Executive’s “retirement” under any compensation and benefits
plans, programs or arrangements of the affiliated companies, including without
limitation any retirement or pension plans or arrangements or to be eligible to
receive benefits under any compensation or benefit plans, programs or
arrangements of the Company or any of its affiliated companies, including
without limitation any retirement or pension plan or arrangement of the Company
or any of its

8

--------------------------------------------------------------------------------




affiliated companies  or substitute plans adopted by the Company or its
successors, and any  termination which otherwise qualifies as Good Reason shall
be treated as such even if it is also a “retirement” for purposes of any such
plan.  Notwithstanding the foregoing, if the Executive receives payments and
benefits pursuant to Section 6(a) of this Agreement, the Executive shall not be
entitled to any severance pay or benefits under any severance plan, program or
policy of the Company and the affiliated companies, unless otherwise
specifically provided therein in a specific reference to this Agreement.
 
10. Full Settlement; Legal Fees.  The Company’s obligation to make the payments
provided for in this Agreement and otherwise to perform its obligations
hereunder shall not be affected by any set-off, counterclaim, recoupment,
defense or other claim, right or action which the Company may have against the
Executive or others.  In no event shall the Executive be obligated to seek other
employment or take any other action by way of mitigation of the amounts payable
to the Executive under any of the provisions of this Agreement and except as
specifically provided in Section 6(a)(ii), such amounts shall not be reduced
whether or not the Executive obtains other employment.  The Company agrees to
pay as incurred (within 10 days following the Company’s receipt of an invoice
from the Executive), at any time from the Effective Date through the Executive’s
remaining lifetime (or, if longer, through the 20th anniversary of the Effective
Date) to the full extent permitted by law, all legal fees and expenses which the
Executive may reasonably incur as a result of any contest (regardless of the
outcome thereof) by the Company, the Executive or others of the validity or
enforceability of, or liability under, any provision of this Agreement or any
guarantee of performance thereof whether such contest is between the Company and
the Executive or between either of them and any third party, and (including as a
result of any contest by the Executive about the amount of any payment pursuant
to this Agreement), plus in each case Interest determined as of the date such
legal fees and expenses were incurred.  In order to comply with Section 409A of
the Code, in no event shall the payments by the Company under this Section 8 be
made later than the end of the calendar year next following the calendar year in
which such fees and expenses were incurred, provided that the Executive or the
Executive’s estate shall have submitted an invoice for such fees and expenses at
least 10 days before the end of the calendar year next following the calendar
year in which such fees and expenses were incurred. The amount of such legal
fees and expenses that the Company is obligated to pay in any given calendar
year shall not affect the legal fees and expenses that the Company is obligated
to pay in any other calendar year, and the Executive’s right to have the Company
pay such legal fees and expenses may not be liquidated or exchanged for any
other benefit.
 
11. Certain Reduction of Payments by the Company.
 
(a) Anything in this Agreement to the contrary notwithstanding, in the event the
independent accounting firm then used by the Company or such other nationally
recognized certified public accounting firm as may be designated by the
Executive (the “Accounting Firm”) shall determine that receipt of all payments
or distributions by the Company or the affiliated companies in the nature of
compensation to or for the Executive’s benefit, whether paid or payable pursuant
to this Agreement or otherwise (a “Payment”), would subject the Executive to the
excise tax under Section 4999 of the Code, the Accounting Firm shall determine
whether to reduce any of the Payments paid or payable pursuant to this Agreement
(the “Agreement Payments”) to the Reduced Amount (as defined below).  The
Agreement Payments shall be reduced to the Reduced Amount only if the Accounting
Firm determines that the Executive would have a greater Net After-Tax Receipt
(as defined below) of aggregate Payments if the Executive’s Agreement Payments
were reduced to the Reduced Amount.  If the Accounting Firm determines that the
Executive would not have a greater Net After-Tax Receipt of aggregate Payments
if the Executive’s Agreement Payments were so reduced, the Executive shall
receive all Agreement Payments to which the Executive is entitled under this
Agreement.
(b) If the Accounting Firm determines that aggregate Agreement Payments should
be reduced to the Reduced Amount, the Company shall promptly give the Executive
notice to that effect and a copy of the detailed calculation thereof.  All
determinations made by the Accounting Firm under this Section 9 shall be binding
upon the Company and the Executive and shall be made as soon as reasonably
practicable and in no event later than fifteen (15) days following the Date of
Termination.  For purposes of reducing the Agreement Payments to the Reduced
Amount, only amounts payable under this Agreement (and no other Payments) shall
be reduced.  The reduction of the amounts payable hereunder, if applicable,
shall be made by reducing the payments and benefits under the following sections
in the following order:  (i) Section 6(a)(i)(B), (ii) Section 6(a)(i)(C), (iii)
Section 6(a)(i)(A)(5) and (iv) Section 6(a)(ii).  All fees and expenses of the
Accounting Firm shall be borne solely by the Company.
 
(c) As a result of the uncertainty in the application of Section 4999 of the
Code at the time of the initial determination by the Accounting Firm hereunder,
it is possible that amounts will have been paid or distributed by the Company to
or for the benefit of the Executive pursuant to this Agreement which should not
have been so paid or distributed (“Overpayment”) or that additional amounts
which will have not been paid or distributed by the

9

--------------------------------------------------------------------------------




Company to or for the benefit of the Executive pursuant to this Agreement could
have been so paid or distributed (“Underpayment”), in each case, consistent with
the calculation of the Reduced Amount hereunder.  In the event that the
Accounting Firm, based upon the assertion of a deficiency by the Internal
Revenue Service against either the Company or the Executive which the Accounting
Firm believes has a high probability of success determines that an Overpayment
has been made, the Executive shall pay any such Overpayment to the Company
together with Interest; provided, however, that no amount shall be payable by
the Executive to the Company if and to the extent such payment would not either
reduce the amount on which the Executive is subject to tax under Section 1 and
Section 4999 of the Code or generate a refund of such taxes.  In the event that
the Accounting Firm, based upon controlling precedent or substantial authority,
determines that an Underpayment has occurred, any such Underpayment shall be
paid promptly (and in no event later than 60 days following the date on which
the Underpayment is determined) by the Company to or for the benefit of the
Executive together with Interest.
 
(d) For purposes hereof, the following terms have the meanings set forth below:
 
(i)  “Reduced Amount” shall mean the greatest amount of Agreement Payments that
can be paid that would not result in the imposition of the excise tax under
Section 4999 of the Code if the Accounting Firm determines to reduce Agreement
Payments pursuant to Section 9(a).
 
(ii) “Net After-Tax Receipt” shall mean the present value (as determined in
accordance with Sections 280G(b)(2)(A)(ii) and 280G(d)(4) of the Code) of a
Payment net of all taxes imposed on the Executive with respect thereto under
Sections 1 and 4999 of the Code and under applicable state and local laws,
determined by applying the highest marginal rate under Section 1 of the Code and
under state and local laws which applied to the Executive’s taxable income for
the immediately preceding taxable year, or such other rate(s) as the Accounting
Firm determined to be likely to apply to the Executive in the relevant tax
year(s).
 
(e) [To the extent requested by the Executive, the Company shall cooperate with
the Executive in good faith in valuing, and the Accounting Firm shall take into
account the value of, services provided or to be provided by the Executive
(including without limitation, the Executive agreeing to refrain from performing
services pursuant to a covenant not to compete or similar covenant) before, on
or after the date of a change in ownership or control of the Company (within the
meaning of Q&A-2(b) of Section 280G of the Code), such that payments in respect
of such services (or refraining from performing such services) may be considered
reasonable compensation within the meaning of Q&A-9 and Q&A-40 to Q&A-44 of
Section 280G of the Code and/or exempt from the definition of the term
“parachute payment” within the meaning of Q&A-2(a) of Section 280G of the Code
in accordance with Q&A-5(a) of Section 280G of the Code.]
 
12. Confidential Information.  The Executive shall hold in a fiduciary capacity
for the benefit of the Company all secret or confidential information, knowledge
or data relating to the Company or any of its affiliated companies, and their
respective businesses, which shall have been obtained by the Executive during
the Executive’s employment by the Company or any of its affiliated companies and
which shall not be or become public knowledge (other than by acts by the
Executive or representatives of the Executive in violation of this
Agreement).  After termination of the Executive’s employment with the Company,
the Executive shall not, without the prior written consent of the Company or as
may otherwise be required by law or legal process, communicate or divulge any
such information, knowledge or data to anyone other than the Company and those
persons designated by it.  In no event shall an asserted violation of the
provisions of this Section 10 constitute a basis for deferring or withholding
any amounts otherwise payable to the Executive under this Agreement, but the
Company otherwise shall be entitled to all other remedies that may be available
to it at law or equity.
 
13. Successors.  (a)  This Agreement is personal to the Executive and without
the prior written consent of the Company shall not be assignable by the
Executive other than by will or the laws of descent and distribution.  This
Agreement shall inure to the benefit of and be enforceable by the Executive’s
legal representatives.
 
(b) This Agreement shall inure to the benefit of and be binding upon the Company
and its successors and assigns.  Except as provided in Section 11(c), without
the prior written consent of the Executive this Agreement shall not be
assignable by the Company.
 
(c) The Company will require any successor (whether direct or indirect, by
purchase, merger, consolidation or otherwise) to all or substantially all of the
business and/or assets of the Company to assume expressly and agree to perform
this Agreement in the same manner and to the same extent that the Company

10

--------------------------------------------------------------------------------




would be required to perform it if no such succession had taken place.  As used
in this Agreement, “Company” shall mean the Company as hereinbefore defined and
any successor to its business and/or assets as aforesaid which assumes and
agrees to perform this Agreement by operation of law, or otherwise.
 
14. Miscellaneous.  (a)  This Agreement shall be governed by and construed in
accordance with the laws of the State of Michigan, without reference to
principles of conflict of laws.  The captions of this Agreement are not part of
the provisions hereof and shall have no force or effect.  Subject to the last
sentence of Section 12(g), this Agreement may not be amended or modified other
than by a written agreement executed by the parties hereto or their respective
successors and legal representatives.
 
(b) All notices and other communications hereunder shall be in writing and shall
be given by hand delivery to the other party or by registered or certified mail,
return receipt requested, postage prepaid, addressed as follows:
 
 
If to the Executive:
 


 
If to the Company:
 
BorgWarner Inc.
 
3850 Hamlin Road
 
Auburn Hills, Michigan 48326
 
Attention:  General Counsel
 
or to such other address as either party shall have furnished to the other in
writing in accordance herewith.  Notice and communications shall be effective
when actually received by the addressee.
 
(c) The invalidity or unenforceability of any provision of this Agreement shall
not affect the validity or enforceability of any other provision of this
Agreement.
 
(d) The Company may withhold from any amounts payable under this Agreement such
Federal, state, local or foreign taxes as shall be required to be withheld
pursuant to any applicable law or regulation.
 
(e) The Executive’s or the Company’s failure to insist upon strict compliance
with any provision hereof or any other provision of this Agreement or the
failure to assert any right the Executive or the Company may have hereunder,
including, without limitation, the right of the Executive to terminate
employment for Good Reason pursuant to Section 5(c)(i)-(v) of this Agreement,
shall not be deemed to be a waiver of such provision or right or any other
provision or right of this Agreement.
(f) The Executive and the Company acknowledge that, except as may otherwise be
provided under any other written agreement between the Executive and the
Company, the employment of the Executive by the Company is “at will” and,
subject to Section 1(a) of this Agreement, prior to the Effective Date, the
Executive’s employment may be terminated by either the Executive or the Company
at any time prior to the Effective Date, in which case the Executive shall have
no further rights under this Agreement.  From and after the Effective Date this
Agreement shall supersede any other agreement between the parties with respect
to the subject matter hereof.
 
(g)  The Agreement is intended to comply with the requirements of Section 409A
of the Code or an exemption or exclusion therefrom and, with respect to amounts
that are subject to Section 409A of the Code, shall in all respects be
administered in accordance with Section 409A of the Code.  Each payment under
this Agreement shall be treated as a separate payment for purposes of Section
409A of the Code.  In no event may the Executive, directly or indirectly,
designate the calendar year of any payment to be made under this Agreement.  If
the Executive dies following the Date of Termination and prior to the payment of
the any amounts delayed on account of Section 409A of the Code, such amounts
shall be paid to the personal representative of the Executive’s estate within 30
days after the date of the Executive’s death.  All reimbursements and in-kind
benefits provided under this Agreement that constitute deferred compensation
within the meaning of Section 409A of the Code shall be made or

11

--------------------------------------------------------------------------------




provided in accordance with the requirements of Section 409A of the Code,
including, without limitation, that (i) in no event shall reimbursements by the
Company under this Agreement be made later than the end of the calendar year
next following the calendar year in which the applicable fees and expenses were
incurred, provided, that the Executive shall have submitted an invoice for such
fees and expenses at least 10 days before the end of the calendar year next
following the calendar year in which such fees and expenses were incurred; (ii)
the amount of in-kind benefits that the Company is obligated to pay or provide
in any given calendar year shall not affect the in-kind benefits that the
Company is obligated to pay or provide in any other calendar year; (iii) the
Executive’s right to have the Company pay or provide such reimbursements and
in-kind benefits may not be liquidated or exchanged for any other benefit; and
(iv) in no event shall the Company’s obligations to make such reimbursements or
to provide such in-kind benefits apply later than the Executive’s remaining
lifetime (or if longer, through the 20th anniversary of the Effective
Date).  Prior to the Effective Date but within the time period permitted by the
applicable Treasury Regulations, the Company may, in consultation with the
Executive, modify the Agreement, in the least restrictive manner necessary and
without any diminution in the value of the payments to the Executive, in order
to cause the provisions of the Agreement to comply with the requirements of
Section 409A of the Code, so as to avoid the imposition of  taxes and penalties
on the Executive pursuant to Section 409A of the Code.
 
15. Survivorship.  Upon the expiration or other termination of this Agreement or
the Executive’s employment, the respective rights and obligations of the parties
hereto shall survive to the extent necessary to carry out the intentions of the
parties under this Agreement.
 
SIGNATURE PAGE FOLLOWS
IN WITNESS WHEREOF, the Executive has hereunto set the Executive’s hand and,
pursuant to the authorization from its Board of Directors, the Company has
caused this Agreement to be executed in its name on its behalf, all as of the
day and year first above written.
 
 
EXECUTIVE
 
 
 
 
 
 
By:
/s/ 
 
 
 
Name:
 
 
 
Title: 
 
 
 
 
 

 
BORGWARNER INC.
 
 
 
 
 
 
By:
/s/ John J. Gasparovic
 
 
 
Name: John J. Gasparovic
 
 
 
Title:  Vice President, General Counsel and Secretary
 
 
 
 
 


12